FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                         June 8, 2009
                                   PUBLISH           Elisabeth A. Shumaker
                                                         Clerk of Court
                 UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT


JAMES W. GREEN, an individual;
AMERICAN CIVIL LIBERTIES
UNION OF OKLAHOMA, a
non-profit corporation,

     Plaintiffs - Appellants,


v.                                              No. 06-7098

HASKELL COUNTY BOARD OF
COMMISSIONERS, also known as
Board of County Commissioners of
Haskell County, Oklahoma; KENNY
SHORT, in his official capacity as
Chairman of the Haskell County Board
of Commissioners,

     Defendants - Appellees,



MAINSTREAM BAPTIST
NETWORK; OKLAHOMA
MAINSTREAM BAPTISTS;
AMERICANS UNITED FOR
SEPARATION OF CHURCH AND
STATE; AMERICAN CENTER FOR
LAW AND JUSTICE; THE
NATIONAL LEGAL FOUNDATION;
AMERICAN LEGION # 182; and
FOUNDATION FOR MORAL LAW,

     Amici Curiae.
                 Appeal from the United States District Court
                    for the Eastern District of Oklahoma
                         (D.C. No. 05-CV-406-RAW)


Daniel Mach, American Civil Liberties Union Foundation, Washington, D.C.
(Lane Dilg, American Civil Liberties Union Foundation, Washington, D.C.;
Micheal Salem, Salem Law Offices, Norman, Oklahoma; Tina L. Izadi, American
Civil Liberties Union of Oklahoma Foundation, Oklahoma City, Oklahoma, with
him on the briefs), for Plaintiffs-Appellants.

Kevin H. Theriot (Joel L. Oster, with him on the brief), Alliance Defense Fund,
Leawood, Kansas, for Defendants-Appellees.

Harry F. Tepker, University of Oklahoma Law Center, Norman, Oklahoma, filed
an amicus curiae brief for Mainstream Baptist Network and Oklahoma
Mainstream Baptists in support of Plaintiffs-Appellants.

Ayesha N. Khan, Richard B. Katskee, and Heather L. Weaver, Americans United
for Separation of Church and State, Washington, D.C., filed an amicus curiae
brief for Americans United for Separation of Church and State in support of
Plaintiffs-Appellants.

Jay Alan Sekulow, American Center for Law & Justice, Washington, D.C.;
Francis J. Manion and Geoffrey R. Surtees, American Center for Law & Justice,
New Hope, Kentucky, filed an amicus curiae brief for American Center for Law
and Justice in support of Defendants-Appellees.

Philip B. Onderdonk Jr., The American Legion, Indianapolis, Indiana; Kelly J.
Shackelford and Hiram S. Sasser III, Liberty Legal Institute, Plano, Texas, filed
an amicus curiae brief for The American Legion # 182 in support of Defendants-
Appellees.

Steven W. Fitschen and Barry C. Hodge, Virginia Beach, Virginia, filed an
amicus curiae brief for The National Legal Foundation in support of Defendants-
Appellees.

Roy S. Moore, Gregory M. Jones, and Benjamin D. DuPré, Foundation for Moral
Law, Montgomery, Alabama, filed an amicus curiae brief for Foundation for
Moral Law in support of Defendants-Appellees.

                                       -2-
Before HARTZ, O’BRIEN, and HOLMES, Circuit Judges.


HOLMES, Circuit Judge.


      Defendant-Appellee Haskell County Board of Commissioners approved a

constituent’s request to erect a monument displaying the Ten Commandments

(hereinafter the “Monument”) on the lawn of the county courthouse in Stigler,

Oklahoma. Plaintiffs-Appellants James Green, a Haskell County resident, and the

American Civil Liberties Union (“ACLU”) of Oklahoma filed suit against the

Haskell County Board of Commissioners and Kenny Short, in his official capacity

as chairman of that board, (collectively “the Board”) under 42 U.S.C. § 1983,

alleging a violation of the Establishment Clause of the First Amendment. After a

bench trial, the district court ruled in favor of the Board, finding no constitutional

violation in the Monument’s placement on the courthouse lawn.

      Exercising our jurisdiction under 28 U.S.C. § 1291, 1 we hold that, under the


      1
              The National Legal Foundation, as amicus curiae, challenges our
jurisdiction, arguing that 42 U.S.C. § 1983 is not a proper vehicle to address
Establishment Clause violations. Because we are required to ascertain our
jurisdiction, we may consider jurisdictional arguments raised by amici. See Wyo.
Farm Bureau Fed’n v. Babbitt, 199 F.3d 1224, 1230 n.2 (10th Cir. 2000). The
National Legal Foundation argues that an Establishment Clause violation is not a
“deprivation of any rights, privileges, or immunities secured by the Constitution
and laws” for which § 1983 provides redress. 42 U.S.C. § 1983; Nat’l Legal
Found. Amicus Br. at 11. It argues that § 1983 was enacted to vindicate civil
rights and that the statute’s history, grounded in the history of similar language in
                                                                        (continued...)

                                         -3-
unique circumstances presented here, the Establishment Clause was violated

because the reasonable observer would view the Monument as having the

impermissible principal or primary effect of endorsing religion. Accordingly, we

REVERSE the district court’s order.


      1
        (...continued)
the Fourteenth Amendment, demonstrates that “freedom from establishment” was
not intended to be treated as such a “right” or one of the Fourteenth Amendment
“privileges or immunities” privately enforceable under § 1983. Nat’l Legal
Found. Amicus Br. at 6-10.

       The Establishment Clause protects religious liberty no less than the Free
Exercise Clause does. See Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 313
(2000) (declaring that “the common purpose of the Religion Clauses ‘is to secure
religious liberty’” (quoting Engel v. Vitale, 370 U.S. 421, 430 (1962))); Michael
W. McConnell, Accommodation of Religion, 1985 Sup. Ct. Rev. 1, 1 (observing
that “religious liberty is the central value and animating purpose of the Religion
Clauses”). The Supreme Court’s application of the Establishment Clause to the
states through the Fourteenth Amendment implicitly determined that individual
rights were at stake. See Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)
(noting that “[t]he fundamental concept of liberty embodied in [the Fourteenth]
Amendment embraces the liberties guaranteed by the First Amendment,” making
“the legislatures of the states as incompetent as Congress to enact” laws
“respecting an establishment of religion or prohibiting the free exercise thereof”);
see also Everson v. Bd. of Educ., 330 U.S. 1, 15 (1947) (giving “the same
application and broad interpretation to the ‘establishment of religion’ clause” as
Cantwell had applied to the Free Exercise Clause). And the Supreme Court has
rejected the notion that § 1983’s scope is limited to civil rights or equal
protection laws. Maine v. Thiboutot, 448 U.S. 1, 6-8 (1980) (interpreting the “and
laws” portion of § 1983’s grant of jurisdiction). In that light, it is unsurprising
that both the Supreme Court and this court repeatedly have, without comment,
decided § 1983 actions alleging Establishment Clause violations. See, e.g.,
McCreary County, Ky. v. Am. Civil Liberties Union of Ky., 545 U.S. 844, 852
(2005); Van Orden v. Perry, 545 U.S. 677, 682 (2005); Lamb’s Chapel v. Ctr.
Moriches Union Free Sch. Dist., 508 U.S. 384, 389 (1993); Marsh v. Chambers,
463 U.S. 783, 785 (1983); O’Connor v. Washburn Univ., 416 F.3d 1216, 1220
(10th Cir. 2005). In sum, we have no basis to doubt our jurisdiction.

                                        -4-
                                I. BACKGROUND 2

      Haskell County has a population of about 15,000 people. Approximately

2500 people live in the county seat, Stigler. The Haskell County courthouse is

located in Stigler. It sits in the middle of approximately one square block of

county property. The courthouse contains the courts, the offices of numerous

government officials, and county offices where citizens can perform a variety of

activities such as voting, paying taxes, and accessing public records.

      The Haskell County Historical Society occupies a log cabin in the northeast

corner of the property. Outside of the courthouse are monuments of various sorts,

most of which were paid for and erected by private citizens. One sidewalk

contains personal message bricks. Two benches are dedicated to and inscribed by

the Classes of 1954 and 1955, respectively. The largest monument—honoring

Haskell County citizens who died in World Wars I and II—sits in the middle of

the lawn. In front of it are smaller monuments honoring those killed in action in

Vietnam and Korea. A small rose garden with a birdbath sits behind the World

Wars monument. A monument honoring the Choctaw Nation and a monument

honoring all unmarked graves in Haskell County also are situated on the

courthouse lawn.

      At issue is a recent addition to the lawn—a block of stone that is

      2
              Our recitation of the facts relies largely on the district court’s factual
findings in its opinion issued after the bench trial. See Green v. Bd. of County
Comm’rs of County of Haskell, 450 F. Supp. 2d 1273 (E.D. Okla. 2006).

                                          -5-
approximately eight feet tall and three feet wide, with the Ten Commandments

inscribed on one side and the Mayflower Compact on the other. Photographs of

the two sides of the Monument are appended to this opinion as Appendix A (Ten

Commandments) and Appendix B (Mayflower Compact). The side facing the

street reads:

                                      The Ten Commandments

                I    Thou    shalt have no other gods before me.
                II   Thou    shalt not make unto thee any graven image.
                III  Thou    shalt not take the name of the Lord thy God in
                     vain.
                IV   Thou    shalt   remember the sabbath day and keep it holy.
                V    Thou    shalt   honor thy father and mother.
                VI   Thou    shalt   not kill.
                VII Thou     shalt   not commit adultry. [sic]
                VIII Thou    shalt   not steal.
                IX   Thou    shalt   not bear false witness against thy neighbor.
                X    Thou    shalt   not covet thy neighbor’s house.

                                                                        Exodus 20
Ohio App. at 1569.

The opposite side of the Monument reads, in all capital letters:

                                      The Mayflower Compact
                                        November 11, 1620

                In the name of God, Amen.

                We whose names are underwritten, the loyal subjects of our
                dread sovereign Lord, King James by the grace of God, of
                Great Britain, France and Ireland king, defender of the faith,
                ect. [sic], having undertaken, for the glory of God, and
                advancement of the Christian faith, and honor of our king and
                country, a voyage to plant the first colony in the Northern

                                                 -6-
            parts of Virginia, do by these presents solemnly and mutually
            in the presence of God, and one of another, covenant and
            combine ourselves together into a civil body politic, for our
            better ordering and preservation and furtherance of the ends
            aforesaid; and by virtue hereof to enact, constitute, and frame
            such just and equal laws, ordinances, acts, constitutions, and
            offices, from time to time, as shall be thought most meet and
            convenient for the general good of the colony, unto which we
            promise all due submission and obedience.

            In witness whereof we have hereunder subscribed our names at
            Cape-Cod the 11 of November, in the year of the reign of our
            sovereign lord, King James, of England, France, and Ireland
            the eighteenth, and of Scotland the fifty-fourth. Anno Domini
            1620.

App. at 1566. At the base of the Monument is a notation added after the start of

this litigation: “Erected by Citizens of Haskell County.” App. at 1085; see Green,
450 F. Supp. 2d at 1277-78.

      The Monument’s saga began when Michael Bush, a local citizen who is

employed as a construction worker and part-time minister, appeared at a regularly

scheduled Board meeting to seek approval for placing a Ten Commandments

monument on the courthouse lawn. At that time, the Board consisted of three

commissioners. After a brief discussion, they approved Mr. Bush’s request. The

relevant portion of the meeting’s minutes reads: “The Board met with Mike Bush

to discuss getting a monument with the 10 Commandments on it to put on the

courthouse lawn. The Board agreed that Mike could go ahead and have the

monument made and Mike is taking care of all the expense.” App. at 1388.

      Mr. Bush recalled telling the Board that “the Lord had burdened [his]

                                       -7-
heart” to create the Monument and that he would be responsible for raising the

funds and getting the Monument. App. at 1013. He did not present the Board

with any diagram of his proposal, although he did describe its proposed size and

that it would depict the Ten Commandments. Mr. Bush did not recall being asked

any questions before the Board approved his request. One of the commissioners

recalled discussing the historical aspects of the Monument with the other

commissioners but could not recall any more specific contents of that discussion.

Either prior to or shortly after the vote, the Board consulted with the County’s

attorney, who informed them that a decision to approve the Monument could

result in a few legal “bumps.” App. at 516, 1148.

      After receiving approval from the Board, Mr. Bush raised the necessary

funds through religious groups in the community. With the assistance of a friend,

Mr. Bush decided on the wording of the Ten Commandments to appear on the

Monument, condensing and paraphrasing from the King James Version of the

Bible. 3 At some point in the process of designing the Monument, Mr. Bush

      3
              In our subsequent legal analysis, we place no significance on the
fact—suggested by the district court, Green, 450 F. Supp. 2d at 1277-78 &
n.7—that this may be “a butchered paraphrase” of the King James Version. Id. at
1278. Along with numerous other considerations, we focus on the Monument’s
text (irrespective of its biblical pedigree) and its likely effect on a reasonable
observer. According to Mr. Green, the particular version of the Ten
Commandments inscribed on the Monument is “uniquely Christian” and “contains
expressly sectarian and religious commands, such as observing the Sabbath, not
worshiping idols, believing in a deity, and not taking a deity’s name in vain.”
App. at 22. Mr. Green apparently seeks to draw a beneficial contrast with
                                                                          (continued...)

                                         -8-
decided to include the Mayflower Compact as well. As it relates to the Ten

Commandments, the Board did not review or approve Mr. Bush’s design of the

Monument or the version of the Ten Commandments that he selected to be

inscribed on it. With regard to the Mayflower Compact, the Board apparently was

not apprised of Mr. Bush’s plan to add it to the Monument and did not authorize

him to do so. 4

       The Board, however, did select the location for the monument—in line with

several of the other monuments on the lawn, approximately twenty-five feet away

from Highway 9 (the main thoroughfare through town, which runs in front of the

courthouse), five feet over from the unmarked graves monument, and fifty feet

from the World Wars monument in the center of the lawn. The location does not

       3
        (...continued)
monuments found in other Ten Commandments cases that purport to depict a
more interfaith version of the Ten Commandments. See ACLU Neb. Found. v. City
of Plattsmouth, Neb., 419 F.3d 772, 774 n.2 (8th Cir. 2005) (en banc) (“The
monument lists eleven commands ostensibly to serve as an amalgamation of the
Jewish, Protestant, and Catholic versions of the Ten Commandments.”); Books v.
City of Elkhart, Ind., 235 F.3d 292, 294 (7th Cir. 2000) ( “[R]epresentatives of
Judaism, Protestantism, and Catholicism developed what the individuals involved
believed to be a nonsectarian version of the Ten Commandments because it could
not be identified with any one religious group.”). However, we offer no view
concerning the validity of Mr. Green’s characterization of the version of the Ten
Commandments inscribed on the Monument. In our view, this factor is not a
material consideration in our disposition under the facts of this case.
       4
             Although the district court found that the record was “irredeemably
ambiguous” concerning whether the Board knew about or approved the addition
of the Compact, the court ultimately was “not convinced” that the Board “ever
officially approved the addition of the Compact.” Green, 450 F. Supp. 2d at 1291
n.30.

                                       -9-
appear to be “a clearly high traffic area” and not “the most frequented route taken

to the courthouse by citizens going there to undertake business.” Green, 450 F.

Supp. 2d at 1294. A sketch of the courthouse lawn that sheds some light on the

Monument’s location and its spatial relationship with the other monuments is

appended to this opinion as Appendix C. See id. at 1277 n.6 (describing the

sketch and noting that “a not-to-scale diagram showing the approximate location

of the monuments on the lawn was helpful and was admitted” into evidence).

      On November 5, 2004, the Monument actually was placed on the lawn. It

remained covered until a dedication ceremony was held on Sunday, November 7.

This ceremony was organized by Mr. Bush, who informed the churches that had

participated in the fundraising effort for the Monument that it would be taking

place. One to two hundred people, including two of the three commissioners,

attended the ceremony, and seventeen churches were represented. The ceremony,

which lasted for about one hour, opened with a prayer and included remarks by

local pastors. Mr. Bush also explained how the Monument came to be on the

courthouse lawn. Although Mr. Bush recalled that the commissioners also said a

few words, neither commissioner recalls doing anything other than attending the

ceremony.

      For several months following its unveiling, the Monument attracted

significant media attention. Photographs of commissioners posing near the Ten

Commandments appeared in newspapers distributed in Haskell County. In some

                                        - 10 -
of the photographs, two of the three commissioners were present. And, in at least

one photograph, all three were present. That photograph (featuring all three

commissioners) was introduced into evidence and is appended to this opinion as

Appendix D. At least two of the commissioners expressed a recognition that they

were asked by the media to participate in the photographs because of their status

as commissioners.

      The media also quoted the commissioners making statements about the

Monument. In November 2004, one commissioner, referring to the Ten

Commandments, stated: “That’s what we’re trying to live by, that right there . . . .

The good Lord died for me. I can stand for him, and I’m going to. . . . I’m a

Christian and I believe in this. I think it’s a benefit to the community.” App. at

455. Around the same time, that commissioner (in substance) told another media

outlet: “God died for me and you, and I’m going to stand up for him.” App. at

458-59.

      Mr. Green and the ACLU of Oklahoma filed suit on October 6, 2005,

alleging that the display of the Ten Commandments on the courthouse lawn

violated the Establishment Clause. They sought a declaration that the Ten

Commandments display was unconstitutional and also “prospective injunctive

relief, requiring Defendants to remove the large religious monument from the

lawn of the Haskell County Courthouse.” App. at 16-17. They did not assert a

claim for monetary relief.

                                       - 11 -
      Mr. Green stated that he was offended by what he perceived as the

Monument’s mandates because he does “not feel that [he] should be told [he is]

bound by them,” as they did not come through the democratic process, and

because he “subscribe[s] to the later teachings of Jesus” and rejects this text from

“a period of harsh, almost terroristic origins.” App. at 946. He was concerned by

the commissioners’ statements about the Monument because “they seemed to be

strongly supporting the religious aspects of the monument as a body,” and he

fears that he will be “treated differently and more harshly” because he does not

“subscribe to a particular faith that is represented by this monument.” App. at

938-39, 951. He said that he cannot avoid the Monument when he conducts his

business at the courthouse.

      Following the initiation of this lawsuit, Mr. Bush organized a rally and

circulated a petition to support the Monument. To advertise the rally, posters

encouraged community members to “Support the Ten Commandments Monument”

and depicted a young girl praying before an American flag with the caption “One

Nation Under God.” App. at 1409, 1534. One such poster was placed on the

front door of the courthouse. The rally was held on the courthouse lawn on

November 19, 2005, and attended by approximately three to four hundred people.

There were a number of speakers at the rally, including local pastors and a U.S.

Senator. One commissioner acknowledged saying at the rally, in effect, “I’ll

stand up in front of that monument and if you bring a bulldozer up here you’ll

                                        - 12 -
have to push me down with it.” App. at 1405, 1186; see also Green, 450 F. Supp.
2d at 1280 (noting that “[n]o recording exists” of the commissioner’s statement

but he “was reported to have said something like” the bulldozer comment).

Furthermore, on May 6, 2006, the Board enacted a policy that prohibited Haskell

County from denying placement of a display on the courthouse lawn based on

viewpoint.

      The district court held a two-day bench trial in May 2006. After reviewing

the evidence presented and visiting the Haskell County Courthouse to view the

Monument, the district court found in favor of the defendants. This appeal

followed.

                                 II. DISCUSSION

                                    A. Standing

      “Because it involves the court’s power to entertain the suit, constitutional

standing is a threshold issue in every case before a federal court.” O’Connor, 416
F.3d at 1222. We review the question of whether a plaintiff has constitutional

standing de novo. United States v. $148,840 in U.S. Currency, 521 F.3d 1268,

1273 (10th Cir. 2008). “[T]he irreducible constitutional minimum of standing

contains three elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992). First, the plaintiff must have suffered a concrete, actual “injury in fact.”

Id. Second, there must be a causal connection between the injury and the conduct

at issue. Id. Third, it must be likely that a favorable decision will redress the

                                        - 13 -
plaintiff’s injury. Id. at 561. Mr. Green meets all three requirements. 5

      In the context of alleged Establishment Clause violations, a plaintiff may

establish non-economic injury if “‘directly affected by the laws and practices

against which their complaints are directed.’” O’Connor, 416 F.3d at 1222-23

(quoting Valley Forge Christian Coll. v. Ams. United for Separation of Church &

State, Inc., 454 U.S. 464, 486 n.22 (1982)). Although “the psychological

consequence presumably produced by observation of conduct with which one

disagrees” is not a sufficient injury in fact, Valley Forge, 454 U.S. at 485, we

have held that “[a]llegations of personal contact with a state-sponsored image

suffice to demonstrate this kind of direct injury.” O’Connor, 416 F.3d at 1223

(citing Foremaster v. City of St. George, 882 F.2d 1485, 1490-91 (10th Cir.

      5
              The district court determined that the ACLU of Oklahoma lacked
standing for failure to allege all the elements required of an associational
plaintiff. Green, 450 F. Supp. 2d at 1286 (citing Hunt v. Wash. State Apple
Adver. Comm’n, 432 U.S. 333, 343 (1977)). Plaintiffs-Appellants do not
challenge this conclusion in any substantial fashion, only noting in a footnote that
“although it is unnecessary for this appeal, the ACLU of Oklahoma also has
constitutional standing to challenge the display,” and arguing that we should take
judicial notice of the organization’s readily identifiable mission. Aplt. Opening
Br. at 22 n.7. Because we conclude that Mr. Green has standing, we agree that it
is unnecessary to address the ACLU of Oklahoma’s standing. However, to the
extent that Plaintiffs-Appellants intended to challenge the district court’s
exclusion of the ACLU of Oklahoma, their argument is inadequately raised for
appellate review, and we will not address it. See United States v. Hardman, 297
F.3d 1116, 1131 (10th Cir. 2002) (en banc) (“Arguments raised in a perfunctory
manner, such as in a footnote, are waived.”). Furthermore, as the party invoking
federal jurisdiction, the ACLU of Oklahoma must do more than describe its
objection to the district court’s determination; to carry its burden, it must
establish each element of standing. Lujan, 504 U.S. at 561. Thus, we review
only the Board’s challenge to Mr. Green’s standing.

                                        - 14 -
1989)); Weinbaum v. City of Las Cruces, N.M., 541 F.3d 1017, 1028 (10th Cir.

2008) (restating O’Connor’s rule that in Establishment Clause cases, such

allegations of personal contact are sufficient to demonstrate direct injury); see

also Vasquez v. L.A. County, 487 F.3d 1246, 1252 (9th Cir. 2007) (“We note that

the majority of other circuits that have considered the issue have held spiritual

harm resulting from one’s direct contact with an offensive religious (or anti-

religious) symbol to be a sufficient basis to confer Article III standing.”).

      In O’Connor, plaintiffs had to walk past the offensive statue “almost every

week” or alter their routes across campus. O’Connor, 416 F.3d at 1223. In

Weinbaum, the plaintiffs alleged that they had direct contact with the cross

symbol that the city used as its seal, in that it was conspicuously displayed on city

property. Weinbaum, 541 F.3d at 1028. In Foremaster, plaintiff alleged that he

was “confronted by the [offending city] logo on a daily basis.” Foremaster, 882
F.2d at 1491. Mr. Green testified that he visits the Haskell County Historical

Society on a weekly basis and that business occasionally takes him to the

courthouse. Further, Mr. Green testified that whenever he visits the courthouse

square for either purpose, he cannot avoid the Monument. We conclude that Mr.

Green’s statements are sufficient to establish that he is being “frequently brought

into direct and unwelcome contact with” the structure allegedly giving rise to the

Establishment Clause violation (i.e., the Monument). O’Connor, 416 F.3d at

1223. Thus, Mr. Green meets the injury-in-fact requirement of standing.

                                         - 15 -
      The second element of constitutional standing, a causal connection, is not

disputed and is easily met here: Mr. Green’s Establishment Clause claim is based

on the Board’s approval of and support for the Monument that allegedly caused

his injury. Turning to the third element, the Board argues that Mr. Green’s injury

cannot be redressed by a favorable decision because his argument should be

construed as primarily evidencing an opposition to the comments that certain

commissioners made regarding the Monument, not the Monument itself, and that

Mr. Green has not sought damages or an injunction restricting such statements by

the commissioners.

      This argument must fail. While the district court did note that there were

inconsistencies in Mr. Green’s testimony as to whether he was more offended by

the Monument itself or by commissioners’ statements about the Monument,

Green, 450 F. Supp. 2d at 1282, from the outset of the lawsuit Mr. Green has

challenged the Monument, and his alleged injury in that regard is redressable.

While Mr. Green might not have a remediable injury if he were objecting to the

past comments of commissioners in isolation, it is the Monument itself that gave

rise to his Establishment Clause challenge, and Mr. Green primarily referred to

the comments because they (allegedly) indicate governmental endorsement of

religion through the Monument. The court-ordered removal of the Monument that

Mr. Green seeks would redress his injury. Accordingly, we conclude that Mr.

Green has standing to bring his claim.

                                         - 16 -
                                     B. Mootness

        Like standing, mootness is a threshold inquiry. Navani v. Shahani, 496
F.3d 1121, 1127 (10th Cir. 2007), cert. denied, 128 S. Ct. 1232 (2008); see

Citizens for Responsible Gov’t State Political Action Comm. v. Davidson, 236
F.3d 1174, 1182 (10th Cir. 2000) (noting that “the court must determine whether

a case is moot before proceeding to the merits”). “A case or controversy must

remain alive throughout the litigation, including on appellate review.” Navani,
496 F.3d at 1127. “If, during the pendency of the case, circumstances change

such that the plaintiff’s legally cognizable interest in a case is extinguished, the

case is moot, and dismissal may be required.” Kan. Judicial Review v. Stout, 562
F.3d 1240, 1245 (10th Cir. 2009). The Board argues that its new policy that

prohibits Haskell County from denying placement of a display on the courthouse

lawn based on viewpoint constitutes just such a circumstance, rendering this case

moot.

        “In deciding whether a case is moot, ‘[t]he crucial question is whether

granting a present determination of the issues offered . . . will have some effect in

the real world.’” Id. at 1246 (alteration in original) (quoting Davidson, 236 F.3d

at 1182); see Phelps v. Hamilton, 122 F.3d 885, 891 (10th Cir. 1997) (noting that

the “inability to grant effective relief renders” an issue moot). To the extent that

the Board characterizes this case as merely a challenge to the unwritten policy

regarding placement of displays on the courthouse lawn, the assertion is belied by

                                         - 17 -
the very portion of the complaint that they cite. It charges that the Board’s “‘acts,

practices, and policies constitute an impermissible endorsement.’” Aplee. Br. at

25 (quoting App. at 25). The Board’s implementation of its May 2006 policy

does not alter the previous actions of the Board; nor does it change the Board’s

alleged endorsement of religion through the Monument. Mr. Green has sought a

declaration that Board’s actions resulting in the erection of the Ten

Commandments display were unconstitutional. See App. at 731 (amended pretrial

order noting that plaintiffs “seek declaratory relief that the Ten Commandments

Monument and its placement on Haskell County Courthouse law violates the

Establishment Clause”).

      Moreover, insofar as the Board’s mootness assertion rests on the ground

that, regardless of the outcome of this case, its 2006 written policy would oblige

it to accept an identical monument for display, the assertion is untenable. The

possibility that a future monument installed under different circumstances might

pass constitutional muster does not moot the present case. We are unable to

decide that hypothetical case on the facts before us. See O’Connor, 416 F.3d at

1222 (“Although it is conceivable that the university could bring some other

religiously themed statue onto campus as part of a future sculpture exhibition, this

court cannot resolve the constitutionality of a hypothetical future statue given that

Establishment Clause questions are heavily dependent on the specific context and

content of the display.”). The Monument remains on the courthouse lawn; at

                                        - 18 -
bottom, Mr. Green’s lawsuit seeks its removal. Therefore, Mr. Green has a

legally cognizable interest in this litigation’s outcome. For the foregoing reasons,

then, we conclude that this case presents a live case or controversy and is not

moot.

                           C. Establishment Clause Claim

                                1. Standard of Review

        Ordinarily, we “review the district court’s factual findings, made after a

bench trial, for clear error[,] and its legal conclusions de novo.” Orient Mineral

Co. v. Bank of China, 506 F.3d 980, 1001 (10th Cir. 2007), cert. denied, 128 S.

Ct. 2872 (2008); see also Fed. R. Civ. P. 52(a)(6). 6 However, in a First

Amendment case, we have an “obligation to make an independent examination of

the whole record.” Snyder v. Murray City Corp., 159 F.3d 1227, 1230 n.7 (10th

Cir. 1998) (en banc) (internal quotation marks omitted) (citing Bose Corp. v.

Consumers Union of U.S., Inc., 466 U.S. 485, 499 (1984)); Weinbaum, 541 F.3d

at 1029. “We review de novo a ‘district court’s finding of constitutional fact’ and

its ‘ultimate conclusions’ regarding a First Amendment challenge.” 7 Weinbaum,

        6
              Rule 52(a)(6) provides: “Findings of fact, whether based on oral or
other evidence, must not be set aside unless clearly erroneous, and the reviewing
court must give due regard to the trial court’s opportunity to judge the witnesses’
credibility.”
        7
             In Bose, the Supreme Court concluded that “the strictures of Federal
Rule of Civil Procedure 52(a) did not apply to a district court’s conclusion that an
alleged libeler had ‘actual malice’ because the determination was a ‘First
                                                                       (continued...)

                                         - 19 -
541 F.3d at 1029 (quoting Fleming v. Jefferson County Sch. Dist. R-1, 298 F.3d
918, 922 (10th Cir. 2002)). More specifically, in Establishment Clause cases, we

consider “a district court’s findings on each part of the Lemon test” to be

“constitutional facts.” Robinson v. City of Edmond, 68 F.3d 1226, 1230 n.7 (10th

Cir. 1995) (applying the test derived from Lemon v. Kurtzman, 403 U.S. 602

(1971)). We must still give “due regard,” however, to the trial judge’s

opportunity to observe the demeanor of witnesses. Bose, 466 U.S. at 499-500,

514.

       Furthermore, our searching review of the record with regard to

“constitutional facts” does not alter our ordinary clearly-erroneous review of the

district court’s other factual findings. See id. at 514 n.31 (“The independent

review function is not equivalent to a ‘de novo’ review of the ultimate judgment

itself, in which a reviewing court makes an original appraisal of all the evidence

to decide whether or not it believes that judgment should be entered for

plaintiff.”). “[T]he special Bose rule applies only to ‘constitutional facts’ and not

to the basic historical facts upon which the claim is grounded, which are subject

to the usual ‘clearly erroneous’ standard of review.” Friday, 525 F.3d at 950

(applying Bose to a Free Exercise Clause claim). While it may be difficult at

       7
        (...continued)
Amendment question[] of constitutional fact.’” United States v. Friday, 525 F.3d
938, 949 (10th Cir. 2008) (quoting Bose, 466 U.S. at 508 n.27), cert. denied, 129
S. Ct. 1312 (2009); see generally Henry P. Monaghan, Constitutional Fact
Review, 85 Colum. L. Rev. 229 (1985).

                                        - 20 -
times to distinguish historical facts from constitutional facts, we will give

deference to the district court’s ordinary factual findings and more closely review

its conclusions about “purpose,” “effect,” and “entanglement.”

                                 2. The Lemon Test

      The Religion Clauses of the First Amendment provide that “Congress shall

make no law respecting an establishment of religion, or prohibiting the free

exercise thereof.” U.S. Const. amend. I. Like other provisions of the First

Amendment, they are applied to the states under the Fourteenth Amendment.

Cantwell, 310 U.S. at 303. “Despite scattered signals to the contrary, the

touchstone for Establishment Clause analysis remains the tripartite test set out in

Lemon.” Weinbaum, 541 F.3d at 1030 (footnote omitted); see Utah Gospel

Mission v. Salt Lake City Corp., 425 F.3d 1249, 1258-59 (10th Cir. 2005) (noting

that we deem the Lemon test to be the “traditional standard” for evaluating

Establishment Clause claims). Under that test, to avoid an Establishment Clause

violation, the challenged government action (1) must have a secular legislative

purpose, (2) must have a principal or primary effect that neither advances nor

inhibits religion, and (3) must not foster an excessive government entanglement

with religion. Utah Gospel Mission, 425 F.3d at 1259 (citing Lemon, 403 U.S. at

612-13).

      Justice O’Connor’s concurring opinion in Lynch v. Donnelly, 465 U.S. 668,

687-94 (1984) (O’Connor, J., concurring), offered “a refined version of the

                                         - 21 -
Lemon test” implicating its purpose and effect elements that has been repeatedly

used in this circuit. O’Connor, 416 F.3d at 1224 (“In examining challenges to

government action under the Establishment Clause, this circuit has interpreted the

purpose and effect prongs of Lemon in light of Justice O’Connor’s endorsement

test.”); see Weinbaum, 541 F.3d at 1030; Bauchman ex rel. Bauchman v. W. High

Sch., 132 F.3d 542, 551 (10th Cir. 1997). This “endorsement test” holds that “the

government impermissibly endorses religion if its conduct has either (1) the

purpose or (2) the effect of conveying a message that religion or a particular

religious belief is favored or preferred.” Bauchman, 132 F.3d at 551 (internal

quotation marks omitted).

      We are obliged here to apply the Lemon test, with Justice O’Connor’s

endorsement patina. See Weinbaum, 541 F.3d at 1030 (noting our obligation to

apply the “hybrid Lemon/endorsement test”); O’Connor, 416 F.3d at 1224 (“This

court will therefore continue to apply the Lemon test as modified by Justice

O’Connor’s endorsement test, while remaining mindful that there is ‘no test-

related substitute for the exercise of legal judgment.’” (quoting Van Orden, 545
U.S. at 700 (Breyer, J., concurring)). 8 A governmental action violates the

      8
              A plurality of the Supreme Court has (a) concluded that the Lemon
test is “not useful in dealing with the sort of passive [Ten Commandments]
monument that Texas has erected on its Capitol grounds,” (b) disregarded the
endorsement test, and (c) instead employed an analysis “driven both by the nature
of the monument and by our Nation’s history.” Van Orden, 545 U.S. at 686
(plurality opinion). Justice Breyer concurred in the judgment, noting that “the
                                                                         (continued...)

                                        - 22 -
(...continued)
Court has found no single mechanical formula that can accurately draw the
constitutional line in every case” and declaring that in borderline cases there is
“no test-related substitute for the exercise of legal judgment.” Id. at 699-700
(Breyer, J., concurring). In Weinbaum, we observed that certain Supreme Court
Justices have “harshly criticized” the Lemon test. Weinbaum, 541 F.3d at 1030
n.14. However, we ultimately concluded that we are still obliged to apply Lemon,
as refined by Justice O’Connor’s endorsement test: “[T]he Lemon test clings to
life because the Supreme Court, in the series of splintered Establishment Clause
cases since Lemon, has never explicitly overruled the case. While the Supreme
Court may be free to ignore Lemon, this court is not.” Id. (citation omitted); see
also Edith Brown Clement, Public Displays of Affection . . . For God: Religious
Monuments After McCreary and Van Orden, 32 Harv. J.L. & Pub. Pol’y 231, 246
(2009) [hereinafter Clement, Public Displays] (“Most courts of appeals have
concluded that the Lemon tripartite test of purpose, effect, and entanglement still
stands after Van Orden, yet this conclusion has not come without a struggle.”).
Therefore, we cannot do as the Board wishes, see Aplee. Br. at 38, 45-46 n.21,
and be guided in our analysis by the Van Orden plurality’s disregard of the Lemon
test.

       The Board also has argued that Establishment Clause jurisprudence should
not apply here at all and that this case should be analyzed under the legal
framework of the Free Exercise Clause. “The Free Speech Clause restricts
government regulation of private speech; it does not regulate government
speech.” Pleasant Grove City, Utah v. Summum, 129 S. Ct. 1125, 1131 (2009)
(emphasis added). As a logical and necessary support for its argument, the Board
thus maintains that the Monument should be viewed as private speech rather than
government speech. The Supreme Court’s recent Pleasant Grove decision,
however, forecloses this argument. There, the Court held that “[p]ermanent
monuments displayed on public property typically represent government speech”
and, therefore, Free Exercise Clause jurisprudence is inapposite. Id. at 1132. The
Board notes that the Supreme Court did not say that all permanent monuments
constitute government speech—just that they typically do—and that the Board has
intentionally opened a limited public forum for monuments on the courthouse
lawn. We are hard-pressed to view the circumstances here as resembling the
“limited circumstances in which the forum doctrine might properly be applied to a
permanent monument,” as described by the Pleasant Grove Court. Id. at 1138
(noting that such “limited circumstances” might be present, “for example, if a
town created a monument on which all of its residents (or all those meeting some
                                                                        (continued...)

                                       - 23 -
Establishment Clause if it fails to satisfy any of three prongs of the Lemon test.

See Utah Gospel Mission, 425 F.3d at 1259 (“Thus, to succeed, Plaintiffs must

allege facts which suggest a violation of any part of the [Lemon] analysis.”

(emphasis added)); Bauchman, 132 F.3d at 551 (noting that governmental action

does not run afoul of the Establishment Clause “so long as” it satisfies all three

prongs of the Lemon test); see also O’Connor, 416 F.3d at 1224 (relying on

Bauchman in noting the need for the challenged governmental action to satisfy all

three Lemon prongs).

       Mr. Green’s arguments do not implicate the third prong of the Lemon test.

That is, Mr. Green does not contend on appeal that the Board’s conduct in relation

to the Ten Commandments display fosters an excessive government entanglement

with religion. He does argue, however, that the Board’s conduct in connection

with the Ten Commandments display fails to satisfy Lemon’s first and second

prongs. For the reasons stated below, we ultimately conclude that the Board’s



(...continued)
other criterion) could place the name of a person to be honored or some other
private message”). This is simply not one of those “situations in which it is
difficult to tell whether a government entity is speaking on its own behalf or is
providing a forum for private speech.” Id. at 1132. However, as the Court noted:
“This does not mean that there are no restraints on government speech. For
example, government speech must comport with the Establishment Clause.” Id. at
1131-32; see id. at 1139 (Stevens, J., concurring) (“For even if the Free Speech
Clause neither restricts nor protects government speech, government speakers are
bound by the Constitution’s other proscriptions, including those supplied by the
Establishment and Equal Protection Clauses.”). And it is the propriety of the
Board’s action under the Establishment Clause that is properly before us here.

                                        - 24 -
action does violate the Establishment Clause with respect to the second prong. In

other words, we conclude that the principal or primary effect of the Board’s

action is to endorse religion or a particular form of religion. Accordingly, we

need not (and do not) opine on whether the Board’s action satisfies the first

Lemon prong (i.e., whether the Board’s purpose was secular).

                                   3. Application

            i. The Monument Is Not Presumptively Unconstitutional

      “Establishment Clause cases are predominantly fact-driven . . . .”

Weinbaum, 541 F.3d at 1022. We reject at the outset Mr. Green’s argument that

“[g]overnmental [d]isplays of the [t]ext of the Ten Commandments [a]re

[p]resumptively [u]nconstitutional.” Aplt. Opening Br. at 24. In Stone v.

Graham, 449 U.S. 39, 41 (1980), the Supreme Court observed that “[t]he pre-

eminent purpose for posting the Ten Commandments on schoolroom walls is

plainly religious in nature.” In McCreary, the Court construed that language to

mean that isolated exhibition in public school classrooms “could presumptively be

understood as meant to advance religion.” McCreary, 545 U.S. at 867. However,

McCreary did not adopt a general presumption outside of that school context:

Specifically, it noted that “Stone did not purport to decide the constitutionality of

every possible way the Commandments might be set out by the government, and

under the Establishment Clause detail is key.” Id.; see also Van Orden, 545 U.S.

at 690-91 (construing Stone as an example of “particular[] vigilan[ce] in

                                        - 25 -
monitoring compliance with the Establishment Clause in elementary and

secondary schools” (internal quotation marks omitted)); id. at 703 (Breyer, J.,

concurring) (distinguishing Stone on the basis that “given the impressionability of

the young, government must exercise particular care in separating church and

state” on the grounds of a public school).

      The Ten Commandments have a secular significance that government may

acknowledge. See Van Orden, 545 U.S. at 688-89 (plurality opinion) (providing

examples showing that “acknowledgments of the role played by the Ten

Commandments in our Nation’s heritage are common throughout America” and

observing that the Court’s “opinions, like our building, have recognized the role

the Decalogue plays in America’s heritage”); id. at 701 (Breyer, J., concurring)

(noting that in certain contexts the Commandments can convey “a secular moral

message . . . about proper standards of social conduct” or a message “about a

historic relation between those standards and the law”). Like the McCreary

Court, we are unwilling to presume that the text of the Ten Commandments here

could not be constitutionally integrated into a governmental display that

highlights its secular significance. See McCreary, 545 U.S. at 874 (expressly

declining to hold that “a sacred text can never be integrated constitutionally into a

governmental display on the subject of law, or American history”). 9 Accordingly,

      9
             In fact, the closest the McCreary Court came to a presumption
against a display of the Ten Commandments is its conclusion that “a religious
                                                                     (continued...)

                                        - 26 -
we reject Mr. Green’s contention that we should deem the Board’s display of the

Monument as presumptively unconstitutional because the Monument is inscribed

with the Ten Commandments.

                             ii. The Monument’s Effect

      Governments may not “mak[e] adherence to a religion relevant in any way

to a person’s standing in the political community.” County of Allegheny v. Am.

Civil Liberties Union Greater Pittsburgh Chapter, 492 U.S. 573, 594 (1989)

(quoting Lynch, 465 U.S. at 687 (O’Connor, J., concurring)). And actions which

have the effect of communicating governmental endorsement or disapproval,

“whether intentionally or unintentionally, . . . make religion relevant, in reality or

public perception, to status in the political community.” Lynch, 465 U.S. at 692

(O’Connor, J., concurring). In applying the effect prong, we “evaluate whether a

reasonable observer, aware of the history and context of the community in which

the conduct occurs, would view the practice as communicating a message of

government endorsement or disapproval.” Bauchman, 132 F.3d at 551-52

(internal quotation marks omitted). “However, not every governmental activity

that confers a remote, incidental or indirect benefit upon religion is

constitutionally invalid.” Id. at 555. Rather, it must be established that the

      9
        (...continued)
object is unmistakable” when “the government initiates an effort to place this
statement alone in public view.” 545 U.S. at 869. Because this case involves
neither government initiation nor an isolated display, we are on firm footing in
reviewing this case without adopting a presumption against the Monument.

                                        - 27 -
governmental activity has “a princip[al] or primary effect of advancing or

endorsing religion.” Id.

      In Weinbaum, we noted that application of the effect prong of the Lemon

test to a particular set of facts “involves an objective inquiry.” See Weinbaum,
541 F.3d at 1031; cf. Borden v. Sch. Dist. of Twp. of E. Brunswick, 523 F.3d 153,

175 (3d Cir. 2008) (viewing the endorsement analysis as constituting a distinct

Establishment Clause test but noting that “[t]he test does not focus on the

government’s subjective purpose when behaving in a particular manner, but

instead focuses on the perceptions of the reasonable observer”), cert. denied, 129
S. Ct. 1524 (2009). We proceeded then to offer a useful summary of the nature of

the inquiry:

               [T]he “effect” prong looks through the eyes of an objective
               observer who is aware of the purpose, context, and history of
               the symbol. The objective or reasonable observer is kin to the
               fictitious “reasonably prudent person” of tort law. So we
               presume that the court-created “objective observer” is aware of
               information “not limited to the information gleaned simply
               from viewing the challenged display.” If a government symbol
               has long gone unchallenged, there is a suggestion that an
               objective observer would not think that the symbol endorses a
               religious message.

Weinbaum, 541 F.3d at 1031 (citations and footnote omitted) (quoting Gaylor v.

United States, 74 F.3d 214, 217 (10th Cir. 1996); O’Connor, 416 F.3d at 1228).

      In this inquiry, “[u]ndoubtedly, the ‘objective observer’ is presumed to

know far more than most actual members of a given community.” Id. at 1031


                                         - 28 -
n.16. “[R]easonable observers have reasonable memories” and are aware of “the

context in which the policy arose.” McCreary, 545 U.S. at 866 (alteration and

internal quotation marks omitted). However, we do not treat the reasonable

observer as omniscient. See, e.g., Bauchman, 132 F.3d at 560 (concluding that

courts “impart[] such knowledge to the reasonable observer in the broad sense of

community awareness, not in the sense that a reasonable observer would have

knowledge of every alleged past constitutional violation of a particular

defendant”).

      Consistent with the fact-intensive nature of this effect inquiry, “the

Supreme Court has advised that, in Establishment Clause cases, ‘the inquiry calls

for line drawing; no fixed, per se rule can be framed.’” Weinbaum, 541 F.3d at

1039 (quoting Lynch, 465 U.S. at 678)). A challenged government action that

might pass constitutional muster in some settings might be deemed

“constitutionally suspect in some other American communities or in other

contexts.” Id.; cf. Borden, 523 F.3d at 158-59, 178 (holding that “when viewing

the acts [i.e., “silent acts of bowing his head during his team’s pre-meal grace and

taking a knee with his team during a locker-room prayer”] in light of [plaintiff

coach’s] twenty-three years of prior prayer activities with the East Brunswick

High School football team during which he organized, participated in, and even

led prayer activities with his team, a reasonable observer would conclude that

[plaintiff] was endorsing religion when he engaged in these acts,” but noting that

                                       - 29 -
“this conclusion would not be so clear” without these “twenty-three years of prior

prayer activities”). “Context carries much weight in the Establishment Clause

calculus.” Weinbaum, 541 F.3d at 1033.

      Thus, the reasonable observer in this case would be aware of the nature and

history of the Haskell County community, the circumstances surrounding the

Monument’s placement on the courthouse lawn, its precise location on the lawn

and its spatial relationship to the other courthouse monuments, and also the

Haskell County community’s response to the Monument. In particular, the

reasonable observer would be aware of Mr. Bush’s religious motivation for

seeking the erection of the Monument. After learning of these motivations, the

Board swiftly approved its erection and allowed the project to go forward, despite

being aware that there might be adverse legal consequences. 10 And, when those

      10
               To be clear, the focus is on the government actor’s conduct rather
than the private citizen’s. In connection with Lemon’s purpose prong, this is
probably most patent. See Weinbaum, 541 F.3d at 1031 (“[W]e must scrutinize
the government’s intent; thus, where the challenged conduct is the selection or
display of artwork, the artist’s inspiration or intent is irrelevant.”); Summum v.
City of Ogden, 297 F.3d 995, 1010 (10th Cir. 2002) (“The purpose inquiry,
however, centers not on the purpose animating the speech of a particular private
actor . . . but, rather, on the purpose for which the government allows such speech
on government property.”); cf. Borden, 523 F.3d at 175 (noting that “[t]he
[endorsement] test does not focus on the government’s subjective purpose when
behaving in a particular manner, but instead focuses on the perceptions of the
reasonable observer”). Therefore, the subjective motivation of Mr. Bush per se,
in the purpose inquiry, is essentially irrelevant. However, as to the effect prong,
things are not that simple. Under the effect prong, although the area of concern is
still the government actor’s conduct—that is, its effect—the analysis must
undertake a significant inquiry into the surrounding circumstances of which the
                                                                          (continued...)

                                         - 30 -
adverse legal consequences did in fact materialize in the form of Mr. Green’s

lawsuit, the Board seemingly did not hesitate to stay the course, electing to

maintain the Monument without clarifying its purposes in doing so. Further,

although the Monument ultimately also was inscribed with the Mayflower

Compact, the Board approved the Monument with the understanding that it would

be inscribed only with the Ten Commandments.

      Haskell County is a place where “[e]veryone knows each other.” Green,

450 F. Supp. 2d at 1274. The Board members were identifiable as Board

members. Indeed, one commissioner noted that Board members act as county

officials “24 hours a day, 7 days a week.” App. at 535. Mr. Bush also testified

that everyone would know the commissioners and they would not have to be

      10
         (...continued)
reasonable observer would have been aware. And, here, the reasonable observer
would have been aware of the circumstances under which the Monument came to
sit on the courthouse lawn, including the fact that Mr. Bush revealed to the Board
his unalloyed religious motivation in seeking to put the Monument there and that
the Board in short order agreed to allow him to erect it. The reasonable observer
would be very unlikely in the effect analysis to give the Board’s agreement
determinative weight as an endorsement of religion. However, in light of Mr.
Bush’s expressed views, the reasonable observer could not negate this
circumstance as one in the totality of circumstances that was consistent with a
conclusion that the Board’s conduct had the effect of endorsing religion. This is
something that the reasonable observer would have been more readily able to do
if Mr. Bush, for example, had voiced a historical or other secular purpose for the
installation of the Monument. Cf. Van Orden, 545 U.S. at 701 (Breyer, J.,
concurring) (noting that, given the Fraternal Order of Eagles’s civic-education
purposes aimed at fighting juvenile delinquency, “[t]he circumstances
surrounding the display’s placement on the capitol grounds,” inter alia, “suggest
that the State itself intended the latter, nonreligious aspects [of the Ten
Commandments] tablets’ message to predominate”).

                                        - 31 -
identified for people to know their position.

      The reasonable observer would know that two of the three commissioners

attended the unveiling of the Monument, which had been organized by Mr. Bush

and included remarks by local pastors. See Green, 450 F. Supp. 2d at 1291 n.30

(“[E]veryone knows each other[,] and word travels in Haskell County faster than

the constant airspeed of a European swallow.”). Mr. Bush specifically recalled

both of the commissioners speaking at the unveiling. Those commissioners posed

for photographs beside the Monument, which appeared in locally distributed

newspapers. After this lawsuit began, Mr. Bush organized a religiously themed

rally to support the Monument, which gathered a crowd of three to four hundred

people. The same two commissioners attended. One of them spoke briefly in

support of the monument, and he is reported to have said, “I’ll stand up in front of

that monument and if you bring a bulldozer up here you’ll have to push me down

with it.” App. at 1405, 1186; see also Green, 450 F. Supp. 2d at 1280.

      Numerous quotes from these commissioners appear in news reports,

ranging from statements reflecting their determination to keep the Monument, see

App. at 459 (“I won’t say that we won’t take it down, but it will be after the

fight.”), to statements of religious belief, see, e.g., App. at 455 (“That’s what

we’re trying to live by, that right there.” “The good Lord died for me. I can

stand for him. And I’m going to.” “I’m a Christian and I believe in this. I think

it’s a benefit to the community.”); App. at 458-59 (“God died for me and you, and

                                        - 32 -
I’m going to stand up for him.”). We conclude, in the unique factual setting of a

small community like Haskell County, that the reasonable observer would find

that these facts tended to strongly reflect a government endorsement of religion.

In particular, we find support for this conclusion in the public statements of the

Haskell County commissioners. In none of their statements did the

commissioners attempt to distinguish between the Board’s position and their own

beliefs. Several of the commissioners’ statements would naturally be construed

as having been made on behalf of the Board, including, “I won’t say that we

won’t take it down, but it will be after the fight,” App. at 459 (emphasis added),

and “We’re definitely going to leave our monument there until the law tells us to

take it down.” App. at 1170 (emphasis added). By not distinguishing their

personal opinions from their official views, the commissioners left the impression

that a principal or primary reason for the erection and maintenance of the display

was religious. See, e.g., App. at 458-59 (where one commissioner’s statement

that “God died for me and you, and I’m going to stand up for him” appeared in

close proximity to the statement “I won’t say that we won’t take it down, but it

will be after the fight”).

      Nor did the Board “act[] affirmatively to discourage any mistaken

impression that private speakers [were] speaking for the Board.” Peck v. Upshur

County Bd. of Educ., 155 F.3d 274, 281 (4th Cir. 1998). Such action or inaction

has been found significant in the Establishment Clause context. Cf. Rosenberger

                                        - 33 -
v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 841 (1995) (holding that

government neutrality was apparent where “the government ha[d] not fostered or

encouraged any mistaken impression that” the private speech was the university’s

own (internal quotation marks omitted)); Capitol Square Review & Advisory Bd.

v. Pinette, 515 U.S. 753, 766 (1995) (rejecting the idea that the distinction

between private and government speech “disappears when the private speech is

conducted too close to the symbols of government,” “at least where, as here, the

government has not fostered or encouraged the mistake”); Bd. of Educ. v.

Mergens ex rel. Mergens, 496 U.S. 226, 251 (1990) (rejecting the “fear of a

mistaken inference of endorsement” because the school had the capacity to make

clear that “its recognition of [a student religious] club is not an endorsement of

the view of the club’s participants” and to the extent that it did so, “students will

reasonably understand that the school’s official recognition of the club evinces

neutrality toward, rather than endorsement of, religious speech”). Furthermore,

the photographs of commissioners standing beside the Monument—at least one

depicting all three commissioners—give the impression of the Board’s united

endorsement of the Monument itself. Indeed, at least two of the commissioners

expressly recognized that they were asked by the media to participate in the

photographs because of their status as commissioners.

      Like the Eighth Circuit, we “do not believe elected government officials are

required to check at the door whatever religious background (or lack of it) they

                                         - 34 -
carry with them before they act on rules that are otherwise unobjectionable under

the controlling Lemon standards.” Clayton ex rel. Clayton v. Place, 884 F.2d 376,

380 (8th Cir. 1989) (refusing to find an action unconstitutional “due only to its

harmony with the religious preferences of constituents or with the personal

preferences of the officials taking action”); cf. Van Orden, 545 U.S. at 699

(Breyer, J., concurring) (“[T]he Establishment Clause does not compel the

government to purge from the public sphere all that in any way partakes of the

religious. Such absolutism is . . . inconsistent with our national traditions . . . .”

(citations omitted)). In a small community like Haskell County, where everyone

knows everyone, and the commissioners were readily identifiable as such,

however, we conclude that the reasonable observer would have been left with the

clear impression—not counteracted by the individual commissioners or the Board

collectively—that the commissioners were speaking on behalf of the government

and the government was endorsing the religious message of the Monument. See

McCreary, 545 U.S. at 869 (“The reasonable observer could only think that the

[government] meant to emphasize and celebrate the Commandments’ religious

message.”). 11

      11
             We recognize that the district court had a different take on the
situation.

             No believable evidence exists that the Commissioners were
             ever referred to in their official capacities. Furthermore, given
             the nature of the humble tight-knit community in this rural
                                                                       (continued...)

                                          - 35 -
      We underscore that the reasonable observer’s impression of government

endorsement would not be based upon the commissioners’ statements alone. The

statements would be just part of the history and context of which the reasonable

observer would be cognizant. In particular, that observer also would know of the


      11
           (...continued)
                 Oklahoma county described by witnesses at trial, the court is
                 not convinced that a reasonable observer would have viewed
                 these men as speaking or appearing for Haskell County
                 government.

Green, 450 F. Supp. 2d at 1293. However, we simply do not find the court’s
reasoning to be persuasive. Precisely because Haskell County is “a small,
sparsely-populated, rural Oklahoma county,” id., no one would need to refer to
the commissioners as acting in their official capacity in order for the reasonable
observer to conclude that they were doing so. Furthermore, the court’s assertion
that it was “not convinced” from the witnesses’ testimony about Haskell County’s
characteristics that a reasonable observer would have deemed the commissioners
to be acting for the county is not the sort of finding concerning “the basic
historical facts upon which the claim is grounded” that is afforded “the usual
‘clearly erroneous’ standard of review.” Friday, 525 F.3d at 950; cf. Green, 450
F. Supp. 2d at 1284, 1293 (making this specific assertion appearing in portion of
opinion entitled “Conclusions of Law”). The question is not whether the
commissioners actually were carrying out official functions in connection with
their appearances at the Monument and in offering comments about it. Cf. Green,
450 F. Supp. 2d at 1276 (finding relative to the unveiling that “neither gentlemen
appeared in his official capacity as County Commissioner”); id. at 1280 (finding
as to the rally that “there is no indication they attended in their official capacity
as County Commissioners”). Rather, the question is whether a reasonable
observer would have perceived them as being engaged in official activities. And
the answer to that question is closely (if not inextricably) intertwined with the
legal effect determination. Therefore, insofar as it is a factual finding at all, the
court’s assertion regarding the reasonable observer’s perception is akin to a
finding concerning a constitutional fact and subject to de novo review. See
Weinbaum, 541 F.3d at 1029 (noting that in the First Amendment context we
review de novo a district court’s findings concerning constitutional facts). Under
that standard, we conclude that the district court’s assertion is not well-grounded.

                                          - 36 -
religious motivation—seemingly endorsed by the Board—that led to the

installation of the Monument. And the observer would have little information

indicating that there was more at play in the Monument’s installation, and the

Board members’ efforts to maintain it in the face of clearly voiced Establishment

Clause concerns, 12 than the Board’s desire to facilitate the dissemination of a

religious (i.e., in their view, Christian) message. In this light, we would be hard-

      12
              There of course is no requirement that governments fold under
litigation pressure or explain themselves when confronted with an Establishment
Clause challenge. Indeed, we observed as much in O’Connor, 416 F.3d at 1227
(“A defendant’s failure to change its behavior in accordance with plaintiffs’
demands, however, is not in itself proof of anti-religious intent.”). However,
significantly, the O’Connor court took note under Lemon of the university’s
publicly announced secular reasons for continuing to maintain the allegedly anti-
Catholic display after Establishment Clause concerns were raised. Id. at 1228. In
particular, just because a government is not required to explain its intent in
erecting and retaining a Ten Commandments display, in the face of strongly
voiced religious endorsement allegations, does not mean that the reasonable
observer is prohibited from considering the government’s decision to stand mute,
and from drawing inferences from that decision that the law ordinarily permits to
be drawn when one does not rebut a serious allegation of wrongdoing, despite
understanding it and being well situated to respond—that is, the inference that the
government accepts the truth of the allegation. Cf. Fed. R. Evid. 801(d)(2)(B)
(discussing adoptive admissions: “a statement of which the party has manifested
an adoption or belief in its truth”); 5 Joseph M. McLaughlin et al., Weinstein’s
Federal Evidence (2d ed. 2009) (noting that “[a] party can adopt another’s
statement by responding to it with silence,” and that courts must look to the
circumstances including whether the party “understand[s] the statement” and is
able or “unable . . . to reply to it”); see also New Eng. Mut. Life Ins. Co. v.
Anderson, 888 F.2d 646, 650 (10th Cir. 1989) (declining to apply the adoptive
admission principle to defendant because, inter alia, “New England did not
establish that she had ever read the Times article [including the alleged
statement], or that she was in any position to respond to the article”). That
inference would not be determinative by any means, but it would be one factor,
among many others, that the reasonable observer could consider in reaching a
conclusion on the endorsement issue.

                                        - 37 -
pressed to conclude that “a reasonable observer, reasonably informed as to the

relevant circumstances, would perceive the government to be acting neutrally.” 13

City of Ogden, 297 F.3d at 1010.

      We recognize that certain evidence weighs against a finding of

endorsement. However, surveying the entire record, we cannot conclude that this

evidence sufficiently blunts the message of endorsement that we find to be

present to alter the result. Perhaps militating most significantly in favor of a

conclusion of non-endorsement is the fact that a reasonable observer would have

      13
             The Board can draw little (if any) support from the fact that Mr.
Bush raised the funds for the Monument from private sources and effectively
donated it to Haskell County for placement on the courthouse lawn. See Green,
450 F. Supp. 2d at 1295-96 (treating the “unexpected dispute” over whether
Haskell County actually owns the Monument as essentially waived). The
Supreme Court’s Pleasant Grove decision dispels any doubt—at least under these
facts—that, once donated, the Monument manifested government speech as a
matter of law. Pleasant Grove, 129 S. Ct. at 1132 (holding that “[p]ermanent
monuments displayed on public property typically represent government speech”);
see supra note 8. Furthermore, even before Pleasant Grove, Establishment
Clause jurisprudence made clear that, standing alone, the fact that a display is
privately donated cannot insulate the government actor from a meaningful
constitutional challenge; indeed, Establishment Clause cases not uncommonly
have involved donated displays. See, e.g., Van Orden, 545 U.S. at 701 (Breyer,
J., concurring) (“The group that donated the monument, the Fraternal Order of
Eagles, a private civic (and primarily secular) organization, while interested in the
religious aspect of the Ten Commandments, sought to highlight the
Commandments’ role in shaping civic morality as part of that organization’s
efforts to combat juvenile delinquency.”); Card v. City of Everett, 520 F.3d 1009,
1010 (9th Cir. 2008) (noting in an Establishment Clause case that the monument
was “donated to the City of Everett . . . by the local aerie (chapter) of the
Fraternal Order of Eagles”); cf. City of Ogden, 297 F.3d at 998, 1009
(undertaking Establishment Clause hypothetical analysis when raised as a
“defense” in lawsuit involving Ten Commandments monument donated by the
Fraternal Order of Eagles).

                                        - 38 -
noticed that the Monument was one of numerous other monuments and displays

on the courthouse lawn. This fact would typically weigh against a finding of

endorsement. See O’Connor, 416 F.3d at 1228 (“The reasonable observer . . .

would therefore be aware that the statue was one of thirty outdoor sculptures

displayed on the Washburn campus, of which several were located within sight of

the challenged display.”); City of Ogden, 297 F.3d at 1011 (“[W]e are persuaded

that a reasonable observer would, instead, note the fact that the lawn of the

municipal building contains a diverse array of monuments, some from a secular

and some from a sectarian perspective.”); see also Van Orden, 545 U.S. at 701

(Breyer, J., concurring) (“[T]o determine the message that the text [of the Ten

Commandments] here conveys, we must examine how the text is used. And that

inquiry requires us to consider the context of the display.”); O’Connor, 416 F.3d

at 1228 (“[T]he question of whether the government has endorsed a particular

religious display depends in large part on the display’s particular physical

setting.”). In this regard, in finding that the Monument was constitutional, the

district court opined that the “mélange” on the courthouse lawn represents “what

Haskell County citizens consider the noteworthy events and sentiments of their

county, their state and their nation.” Green, 450 F. Supp. 2d at 1295. 14

      14
             We do not think the reasonable observer would find the Monument’s
precise location militates in favor of a conclusion of impermissible endorsement.
Mr. Green would have us place significance on the fact that the Monument could
be viewed from the road. While we have noted in the past that a prominent
                                                                      (continued...)

                                        - 39 -
      However, the Monument is not a part of a unified exhibit in a “typical

museum setting” like the statute found in O’Connor. See O’Connor, 416 F.3d at

1228 (noting that a brochure made clear “that the statue was part of an outdoor art

exhibit”). Nor is the courthouse lawn a setting that is typically associated with

intellectual experimentation like the university setting of O’Connor. Id. at 1229-

30 (noting that the statue at issue, Holier Than Thou, was “displayed in the

context of a university campus, a place that is peculiarly the marketplace of

ideas” and that “especially” in that context “no reasonable person would associate

the message of Holier Than Thou with the state” (internal quotation marks

omitted)). Furthermore, we do not view the Haskell County courthouse context as

bearing a close resemblance to the monument setting in Van Orden. 545 U.S. at

702 (Breyer, J., concurring) (describing the monument sitting “in a large park

containing 17 monuments and 21 historical markers, all designed to illustrate the

      14
        (...continued)
location can weigh in favor of endorsement, see O’Connor, 416 F.3d at 1228
(observing that factors including “the statue’s location next to a footpath at a
prominent location on campus, in an area reserved for official use” would “weigh
toward a finding of state endorsement”), this Monument was placed in line with
the other monuments already on the lawn, and the monuments could all be seen
together. See Appendix Ex. C. Thus, we see no grounds for concluding that a
reasonable observer would find that the Board had assigned a place of special
prominence to the Monument in an effort to endorse its religious message. See
Green, 450 F. Supp. 2d at 1294 (“[T]he Monument is not particularly large, and is
not in a clearly high traffic area. . . . Furthermore, the Monument does not appear
to be placed in an area that is the most frequented route taken to the courthouse
by citizens going there to undertake business.”). However, as suggested by the
analysis relating to O’Connor and Van Orden in text infra, this point hardly wins
the day for the Board.

                                        - 40 -
‘ideals’ of those who settled in Texas and of those who lived there since that

time”). 15 Although ultimately finding that the Monument had a secular effect, the

district court here acknowledged that “people . . . might see the monument display

[of Van Orden] in Texas as more cohesive, more integrated, more, well, artistic

than the Stigler mélange.” 16 Green, 450 F. Supp. 2d at 1288.

      15
             To be sure, at a high level of generality, the Haskell County
courthouse display involving the Monument does bear some similarities to the
capitol grounds display in Van Orden. However, one might reasonably expect
that frequently that will be the case with Ten Commandments monument displays
on courthouse lawns, or capitol grounds, or similar governmental venues. Even
before Van Orden, governments undoubtedly were inclined to display in such
places multiple symbols of things that they presumed the people they served
cherished or venerated, including the Ten Commandments. E.g., City of Ogden,
297 F.3d at 998 (“Located to the left and to the right of the Monument are,
respectively, a police officer memorial and a sister city tree and plaque. Also
located on the Municipal Grounds, though somewhat removed from the area
containing the above-described monuments, are various historical markers.”).
After Van Orden, governments wishing to display Ten Commandments
monuments will be even more motivated to display them with multiple symbols in
the hope of gaining some incremental level of protection against Establishment
Clause liability.
      16
             Lest we generate confusion, this is not a matter of aesthetics. In Van
Orden, the secular historical and moral messages of the Ten Commandments
display were highlighted by the fact that they were part of an assortment of
monuments that shared a unifying, cohesive secular theme. Van Orden, 545 U.S.
at 701-02 (Breyer, J., concurring). That theme reflected “the historical ‘ideals’ of
Texans” that allegedly were grounded on moral principles involving ethics and
the law. Id. at 702. Therefore, at least in part due to the cohesive theme, the
capitol grounds display in Van Orden “communicate[d] to visitors” predominately
the message that “the State sought to reflect moral principles, illustrating a
relation between ethics and law,” id.—rather than a message that was
predominately religious. The district court here apparently recognized this aspect
of Van Orden. That led the court to observe that, although there were several
monuments on Haskell County’s courthouse lawn, there was less of a unifying,
                                                                        (continued...)

                                        - 41 -
      Significantly, the sharp contrast between the timing of the legal challenges

to the monument in Van Orden and the one in this case sheds significant light on

whether the reasonable observer would have perceived the latter as having the

effect of endorsing religion. See Weinbaum, 541 F.3d at 1031 (“If a government

symbol has long gone unchallenged, there is a suggestion that an objective

observer would not think that the symbol endorses a religious message.”). In Van

Orden, Justice Breyer observed that “40 years passed in which the presence of

this monument, legally speaking, went unchallenged.” 545 U.S. at 702 (Breyer,

J., concurring); see id. at 682 (plurality opinion) (“Forty years after the

monument’s erection and six years after Van Orden began to encounter the

monument frequently, he sued numerous state officials in their official capacities

. . . seeking both a declaration that the monument’s placement violates the

Establishment Clause and an injunction requiring its removal.”).

      Justice Breyer reasoned that those years of tranquility “suggest more

strongly than can any set of formulaic tests that few individuals, whatever their

system of beliefs, are likely to have understood the monument as amounting, in


      16
         (...continued)
cohesive secular theme associated with those monuments than with the Van Orden
monuments. As a consequence, under the reasoning of Van Orden, the Haskell
County courthouse display was at least to some appreciable degree less likely
than the Van Orden display to bring to the fore the secular historical and moral
messages of the Ten Commandments. The reasonable observer therefore would
be more inclined than in Van Orden to view the Ten Commandments as evincing
a religious message. Therefore, the point here is not one of aesthetics.

                                         - 42 -
any significantly detrimental way, to a government effort to favor a particular

religious sect, primarily to promote religion over nonreligion.” Id. at 702

(Breyer, J., concurring); cf. id. at 703 (“This case also differs from McCreary

County, where the short (and stormy) history of the courthouse Commandments’

displays demonstrates the substantially religious objectives of those who mounted

them, and the effect of this readily apparent objective upon those who view

them.”). Indeed, Justice Breyer found the passage of forty years without a

challenge to the monument to be “determinative.” 17 Id. at 702; cf. Pleasant

Grove, 129 S. Ct. at 1140 (Scalia, J., concurring) (noting that “[t]he city can

safely exhale” and its residents can enjoy a public park containing a Ten

Commandments monument “without fear that they are complicit in an

establishment of religion,” because, inter alia, the monument “was erected in

1971” and that “means it is approaching its (momentous!) 40th anniversary”

without an Establishment Clause challenge).

      Here, the difference is striking. In less than one year after the Monument


      17
              Given that Van Orden was decided by a plurality, the separate
opinion of Justice Breyer, who supplied the “decisive fifth vote,” Heideman v. S.
Salt Lake City, 348 F.3d 1182, 1198 (10th Cir. 2003), is controlling under the rule
of Marks v. United States, 430 U.S. 188, 193 (1977) (“When a fragmented Court
decides a case and no single rationale explaining the result enjoys the assent of
five Justices, the holding of the Court may be viewed as that position taken by
those Members who concurred in the judgments on the narrowest grounds.”
(internal quotation marks omitted)). See Clement, Public Displays, supra, at 241
(“Because no opinion [in Van Orden] commanded a majority, Justice Breyer’s
concurring opinion is the law of the case.”).

                                        - 43 -
was unveiled, Mr. Green challenged the erection of the Monument as an

Establishment Clause violation, filing the federal lawsuit underlying this appeal.

Accordingly, despite its presence on the courthouse lawn with other displays and

monuments, this rather prompt litigation response to the Monument makes it

difficult for us to glean “a suggestion that an objective observer would not think

that the symbol endorses a religious message.” Weinbaum, 541 F.3d at 1031.

Accordingly, viewing the record as a whole, we do not believe that the

Monument’s setting here should lead us to a different conclusion on the

endorsement question.

      Likewise, we cannot conclude that the Monument’s text that is unrelated to

the Ten Commandments would persuade a reasonable observer that the principal

or primary effect was not to endorse religion. The reasonable observer would

have been aware that the Monument not only contained the Ten Commandments,

but also the Mayflower Compact. The fact that the Ten Commandments are not

displayed in isolation is not without significance. See, e.g., McCreary, 545 U.S.

at 869 (“The point is simply that the original text [of the Ten Commandments]

viewed in its entirety is an unmistakably religious statement dealing with

religious obligations and with morality subject to religious sanction. When the

government initiates an effort to place this statement alone in public view, a

religious object is unmistakable.” (emphasis added)). But, at least on these facts,

the import of its pairing with the Mayflower Compact is equivocal at best.

                                        - 44 -
      The Mayflower Compact has an independent historical significance and

also demonstrates the relevance of religion to that history. See, e.g., Sch. Dist. of

Abington Twp. v. Schempp, 374 U.S. 203, 213 (1963) (“The fact that the Founding

Fathers believed devotedly that there was a God and that the unalienable rights of

man were rooted in Him is clearly evidenced in their writings, from the

Mayflower Compact to the Constitution itself.”); see also Van Orden, 545 U.S. at

683 (quoting same); Edwards v. Aguillard, 482 U.S. 578, 606 (1987) (Powell, J.,

concurring) (quoting same). However, we cannot construe a display of the Ten

Commandments not to be an endorsement of religion merely because it is

accompanied by the Mayflower Compact or other secular documents. See

McCreary, 545 U.S. at 854, 856 (noting that the Mayflower Compact was

included in the second and third versions of the display containing the Ten

Commandments that was ultimately struck down). Its inclusion arguably could be

viewed as merely part of an “unstinting focus . . . on religious passages” that

merely furthers the endorsement. Id. at 870. The evidence thus cuts in both

directions, and because no effort was made by the Board to help the reader

interpret the intended relationship between the two documents, the reasonable

observer would not find the Mayflower Compact helpful in determining whether

the Monument endorses religion. 18

      18
            Furthermore, we also note that the reasonable observer would have
been aware that the Mayflower Compact was added by Mr. Bush after the Board
                                                                   (continued...)

                                        - 45 -
      Similarly, we do not believe that the reasonable observer would be less

inclined to find an impermissible endorsement of religion because of the

Monument’s notation “Erected by Citizens of Haskell County.” We recently

suggested in other cases that a city could post a disclaimer “explaining clearly

that private entities are responsible for at least some of the [monuments on

municipal grounds], including the Ten Commandments Monument and the Seven

Principles Monument.” City of Ogden, 297 F.3d at 1011; see Van Orden, 545
U.S. at 701-02 (Breyer, J., concurring) (“The tablets, as displayed on the

monument [bearing the Ten Commandments], prominently acknowledge that the

Eagles [a private civic, and primarily secular, group] donated the display, a factor

      18
         (...continued)
authorized the Monument project and the Board apparently did not subsequently
formally agree to its placement on the Monument. This fact may bear more on the
purpose inquiry. Cf. O’Connor, 416 F.3d at 1226 (“Nor does the evidence show
that the statue’s caption was selected with anti-Catholic intent. The record
establishes that the caption had not yet been placed on the statue at the time it
was selected by the Campus Beautification Committee and approved by President
Farley.”). However, the Monument’s context and history certainly also are
relevant to the effect inquiry. See, e.g., Weinbaum, 541 F.3d at 1031 (noting that
the effect prong “looks through the eyes of an objective observer who is aware of
the purpose, context, and history of the symbol” (emphasis added)); cf. O’Connor,
416 F.3d at 1225 n.2 (“In this case, the context and content of the statue is
relevant to the effect of the display in addition to the university’s purpose.”)
Therefore, the reasonable observer assessing the Monument’s effect would have
been aware that at the time the Board authorized its erection, as far as the Board
knew, the Monument would consist only of the Ten Commandments. Cf.
Weinbaum, 541 F.3d at 1033 (“Effects are most often the manifestations of a
motivating purpose.”). Consequently, even if the independent historical
significance of the Mayflower Compact ordinarily would militate in favor of a
finding of non-endorsement in the reasonable observer’s eyes, the reasonable
observer probably would have been less likely to give it that effect here.

                                       - 46 -
which, though not sufficient, thereby further distances the State itself from the

religious aspect of the Commandments’ message.”). However, the addition of

such a disclaimer would not be “sufficient,” alone, Van Orden, 545 U.S. at 701

(Breyer, J., concurring), and could not tip the balance on these facts, given the

very significant magnitude of the evidence indicating an impermissible

endorsement. 19 Furthermore, any incremental movement toward the side of non-

endorsement resulting from the addition of the notation would be hobbled by the

reasonable observer’s awareness that the addition took place after litigation had

begun and on the eve of trial. Litigation positions do not alter reasonable

memories. Cf. McCreary, 545 U.S. at 871-72 (noting that the counties’ “new

statements of purpose were presented only as a litigating position” and that “[n]o

reasonable observer could swallow the claim that the Counties had cast off the

[religious] objective so unmistakable in earlier displays”).

      We conclude by underscoring the proposition that “[c]ontext carries much

weight in the Establishment Clause calculus.” Weinbaum, 541 F.3d at 1033. In

the context of the small community of Haskell County, we hold that the Board’s


      19
             Indeed, we had no occasion in City of Ogden to assess the likely
impact of such a disclaimer because it would merely have aided there in
confirming what already was clearly not an Establishment Clause violation. See
City of Ogden, 297 F.3d at 1011 (rejecting the argument that, hypothetically, the
city’s acceptance of a display with a religious theme would have the effect of
endorsing religion, but noting “[t]o the extent to which the City of Ogden remains
genuinely concerned regarding the likely misapprehensions of passersby, the City
might also post a disclaimer” (emphasis added)).

                                        - 47 -
actions in authorizing and maintaining the Monument—inscribed with the Ten

Commandments—on the courthouse lawn had the impermissible principal or

primary effect of endorsing religion in violation of the Establishment Clause.

                               III. CONCLUSION

      The district court’s order is REVERSED. We REMAND for the district

court to enter judgment consistent with this opinion.




                                       - 48 -
                  Appendix A




Plaintiffs’ Exhibit 85 (size reduced to fit page).




                      - 49 -
                             Appendix B




Defendants’ Exhibit 7 (Deposition Exhibit 6) (size reduced to fit page).




                                 - 50 -
                  Appendix C




Defendants’ Exhibit 27 (size reduced to fit page).




                      - 51 -
                 Appendix D




Plaintiffs’ Exhibit 1 (size reduced to fit page).




                      - 52 -